Exhibit 99.1 FOR: Immediate Release Contact: Larry Lentych January 19, 2012 Andrea Short 1st Source Corporation Announces Record Earnings for Year, History of Increased Dividends Continues South Bend, IN - 1st Source Corporation (Nasdaq:SRCE), parent company of 1st Source Bank, today announced net income of $48.20 million for the year of 2011, an increase of 16.85% over the $41.24 million reported in 2010. The annual net income sets a record as the highest in company history.Fourth quarter net income was $11.18 million, down 11.02% compared to $12.57 million in the fourth quarter of 2010, partially due to lower interest recoveries on nonperforming loans and lower mortgage banking income in the quarter. Diluted net income per common share for the year was $1.96, an all-time record and an increase of 61.98% over the $1.21 per common share a year earlier. Diluted net income per common share for the fourth quarter was $0.45, up 80.00% compared to $0.25 per common share reported in the fourth quarter of the previous year. The December 2010 TARP repurchase led to significant improvement in diluted earnings per share, as diluted net income per common share for the fourth quarter and year of 2010 was negatively impacted by the preferred stock dividends and the accretion of discount on the preferred stock issued to the US Treasury under the TARP program in January 2009. Adjusting for these, the diluted net income would have been $1.70 per common share for the year of 2010 and $0.52 per common share for the fourth quarter of 2010. At the January 2012 meeting, the Board of Directors approved a cash dividend of $0.16 per common share. The cash dividend is payable on February 15, 2012 to shareholders of record on February 6, 2012. Dividends for 2011 increased 4.92% over the previous year and achieved 24 years of consecutive dividend growth. Christopher J. Murphy, III, Chairman of 1st Source, commented, "2011 was a good year for 1st Source Corporation. We set a record for annual net income and for earnings per share; and we continue a record of 24 years of consecutive dividend growth. 1st Source is strong and stable, and because of that, through good times and bad, we have been able to live up to our commitment of keeping our client’s best interests in mind while working to meet their unique individual needs." “Our focus has been on three things – outstanding customer service, pristine credit quality, and superior financial returns.We concentrated on providing guidance to our clients, along with friendly, helpful service which assisted in expanding our relationships with them. - 1 - We attracted new primary customers within our retail market area, and are pleased to have achieved our new client growth goals for the year. With all the financial uproar over the past year, from Occupy Wall Street to Bank Transfer Day, we remain a community bank committed to delivering highly personal service and distinctive convenience to our clients.” “Credit continues to improve. Our 30 day delinquency rate ended 2011 at 0.30% of total loans and leases; our net charge-offs for 2011 were 0.27% to average net loans and leases; while our net charge-offs in dollars were $8.36 million compared to $20.57 million a year earlier.” “At 1st Source, we’ve tightly managed our expenses, while spending money to grow when we needed to, whether by adding new staff members, or upgrading our facilities. I thank my colleagues and our loyal clients for a good year." Mr. Murphy concluded. The net interest margin was 3.66% for the fourth quarter of 2011 versus 3.67% for the same period in 2010. The net interest margin was 3.69% for the year ending December 31, 2011, versus 3.59% for the same period in 2010. Tax-equivalent net interest income was $37.89 million for the fourth quarter of 2011, compared to $39.96 million for 2010’s fourth quarter. 2010’s fourth quarter included $0.95 million more in net interest recoveries than were experienced in 2011. For the twelve months of 2011, tax-equivalent net interest income was $150.91 million, compared to $150.87 million for the twelve months of 2010. As of December 31, 2011, the 1st Source common equity-to-assets ratio was 11.98%, compared to 10.94% at December 31, 2010 and its tangible common equity-to-tangible assets ratio was 10.18% at December 31, 2011 compared to 9.12% at December 31, 2010. Common shareholders’ equity was $523.92 million, up from $486.38 million a year ago. Total assets at the end of 2011 were $4.37 billion, down slightly from the same period last year. Total loans and leases at December 31, 2011 were $3.09 billion, up slightly, and total deposits at December 31, 2011 were $3.52 billion, down 2.83% from the comparable figures at the end of 2010. 1st Source’s reserve for loan and lease losses as of December 31, 2011 was 2.64% of total loans and leases, compared to 2.83% as of December 31, 2010. Net charge-offs were $2.17 million for the fourth quarter 2011, compared to $6.08 million in the fourth quarter 2010. Net charge-offs for the full year were $8.36 million in 2011 compared to $20.57 million in 2010. The ratio of nonperforming assets to net loans and leases was 2.28% on December 31, 2011, compared to 2.81% on December 31, 2010. Noninterest income for the fourth quarter of 2011 was $20.27 million, down 9.60% compared to $22.42 million for the fourth quarter of 2010. For the year, noninterest income was $80.87 million, down 6.71% from the $86.69 million in 2010. The predominate factors in the fourth quarter and year-to-date change were lower mortgage banking income, equipment rental income, and investment securities and other investment gains. - 2 - Noninterest expense for the fourth quarter of 2011 was $40.79 million, up 2.13% compared to $39.94 million for the fourth quarter of 2010. The leading factors for the fourth quarter increase were higher loan and lease collection and repossession expense and salaries and employee benefits expense offset by lower expenses associated with the disposal of fixed assets.For the year ending December 31, 2011, noninterest expense was $152.35 million, down 1.39% from $154.51 million one year ago. The annual decrease was a result of lower depreciation on leased equipment, FDIC and other insurance expense, and lower expenses associated with the disposal of fixed assets offset by higher furniture and equipment expense and salaries and employee benefit expenses. 1st Source serves the northern half of Indiana and southwest Michigan and is the largest locally controlled financial institution headquartered in the area. While delivering a comprehensive range of consumer and commercial banking services through its community bank offices, 1st Source has distinguished itself with highly personalized services. 1st Source Bank also competes for business nationally by offering specialized financing services for new and used private and cargo aircraft, automobiles for leasing and rental agencies, medium and heavy duty trucks, construction and environmental equipment. The Corporation includes 75 community banking centers in 17 counties, 23 specialty finance locations nationwide, 8 trust and wealth management locations, and 8 1st Source Insurance offices. With a history dating back to 1863, 1st Source Bank has a tradition of providing superior service to clients while playing a leadership role in the continued development of the communities it serves. In addition to the results presented in accordance with generally accepted accounting principles in the United States of America, this press release contains certain non-GAAP financial measures. 1st Source Corporation believes that providing non-GAAP financial measures provides investors with information useful to understanding our financial performance. Additionally, these non-GAAP measures are used by management for planning and forecasting purposes, including measures based on “tangible equity” which is “common shareholders’ equity” excluding intangible assets. 1st Source may be accessed on its home page at “www.1stsource.com.”Its common stock is traded on the NASDAQ Global Select Market under "SRCE" and appears in the National Market System tables in many daily newspapers under the code name "1st Src". Except for historical information contained herein, the matters discussed in this document express “forward-looking statements.” Generally, the words “believe,” “contemplate,” “seek,” “plan,” “possible,” “assume,” “expect,” “intend,” “targeted,” “continue,” “remain,” “estimate,” “anticipate,” “project,” “will,” “should,” “indicate,” “would,” “may”and similar expressions indicate forward-looking statements. Those statements, including statements, projections, estimates or assumptions concerning future events or performance, and other statements that are other than statements of historical fact, are subject to material risks and uncertainties. 1st Source cautions readers not to place undue reliance on any forward-looking statements, which speak only as of the date made. - 3 - 1st Source may make other written or oral forward-looking statements from time to time. Readers are advised that various important factors could cause 1st Source’s actual results or circumstances for future periods to differ materially from those anticipated or projected in such forward-looking statements. Such factors, among others, include changes in laws, regulations or accounting principles generally accepted in the United States; 1st Source’s competitive position within its markets served; increasing consolidation within the banking industry; unforeseen changes in interest rates; unforeseen downturns in the local, regional or national economies or in the industries in which 1st Source has credit concentrations; and other risks discussed in 1st Source’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K, which filings are available from the SEC. 1st Source undertakes no obligation to publicly update or revise any forward-looking statements. # # # (charts attached) - 4 - 1st SOURCE CORPORATION 4th QUARTER 2 (Unaudited - Dollars in thousands, except per share data) Three Months Ended Twelve Months Ended December 31 December 31 END OF PERIOD BALANCES Assets $ $ Loans and leases Deposits Reserve for loan and lease losses Intangible assets Common shareholders' equity Total shareholders' equity AVERAGE BALANCES Assets $ Earning assets Investments Loans and leases Deposits Interest bearing liabilities Common shareholders' equity Total shareholders' equity INCOME STATEMENT DATA Net interest income $ Net interest income - FTE (Recovery of) provision for loan and lease losses ) Noninterest income Noninterest expense Net income Net income available to common shareholders PER SHARE DATA Basic net income per common share $ Diluted net income per common share Common cash dividends declared Book value per common share Tangible book value per common share Market value - High Market value - Low Basic weighted average common shares outstanding Diluted weighted average common shares outstanding KEY RATIOS Return on average assets % Return on average common shareholders' equity Average common shareholders' equity to average assets End of period tangible common equity to tangible assets Risk-based capital - Tier 1 Risk-based capital - Total Net interest margin Efficiency: expense to revenue Net charge-offs to average loans and leases Loan and lease loss reserve to loans and leases Nonperforming assets to loans and leases ASSET QUALITY Loans and leases past due 90 days or more $ $ Nonaccrual loans and leases Other real estate Former bank premises held for sale Repossessions Equipment owned under operating leases 29 Total nonperforming assets - 5 - 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited - Dollars in thousands) December 31, 2011 December 31, 2010 ASSETS Cash and due from banks $ $ Federal funds sold and interest bearing deposits with other banks Investment securities available-for-sale (amortized cost of $853,204 and $952,101 at December 31, 2011 and 2010, respectively) Other investments Trading account securities Mortgages held for sale Loans and leases, net of unearned discount: Commercial and agricultural loans Auto, light truck and environmental equipment Medium and heavy duty truck Aircraft financing Construction equipment financing Commercial real estate Residential real estate Consumer loans Total loans and leases Reserve for loan and lease losses ) ) Net loans and leases Equipment owned under operating leases, net Net premises and equipment Goodwill and intangible assets Accrued income and other assets Total assets $ $ LIABILITIES Deposits: Noninterest bearing $ $ Interest bearing Total deposits Short-term borrowings: Federal funds purchased and securities sold under agreements to purchase Other short-term borrowings Total short-term borrowings Long-term debt and mandatorily redeemable securities Subordinated notes Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock; no par value - - Common stock; no par value Retained earnings Cost of common stock in treasury ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ - 6 - 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited - Dollars in thousands) Three Months Ended Twelve Months Ended December 31, December 31, Interest income: Loans and leases $ Investment securities, taxable Investment securities, tax-exempt Other Total interest income Interest expense: Deposits Short-term borrowings 60 Subordinated notes Long-term debt and mandatorily redeemable securities 90 Total interest expense Net interest income (Recovery of) provision for loan and lease losses ) Net interest income after (recovery of) provision for loan and lease losses Noninterest income: Trust fees Service charges on deposit accounts Mortgage banking income Insurance commissions Equipment rental income Other income Investment securities and other investment (losses) gains ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy expense Furniture and equipment expense Depreciation - leased equipment Professional fees Supplies and communication FDIC and other insurance Business development and marketing expense Loan and lease collection and repossession expense Other expense Total noninterest expense Income before income taxes Income tax expense Net income Preferred stock dividends and discount accretion - ) - ) Net income available to common shareholders $ The NASDAQ Global Select National Market Symbol: "SRCE" (CUSIP #336) Please contact us at shareholder@1stsource.com - 7 -
